Citation Nr: 1623488	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-11 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Restoration of a 20 percent evaluation for lumbar sprain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2005 to July 2006 and from November 2007 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran filed a Notice of Disagreement (NOD) in October 2012 and the RO issued a Statement of the Case (SOC) in March 2014.  The Veteran perfected his appeal in April 2014.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an August 2012 rating decision, the RO reduced the rating for the Veteran's lumbar sprain from 20 percent to 10 percent effective January 27, 2012. 
 
2.  Sustained improvement for service-connected lumbar strain under the ordinary conditions of life is not demonstrated.


CONCLUSION OF LAW

The reduction of the assigned rating for service-connected left knee disorder from 20 to 10 percent effective January 27, 2012, was not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.10 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, however, the Board finds the Veteran is entitled to restoration of the 20 percent rating for his service-connected lumbar strain.  As this decision grants benefits sought by the Veteran, no further discussion of VA's duties to notify and assist is required regarding this aspect of the Veteran's appeal.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

The Veteran contests the reduction in his disability rating for lumbar sprain from 20 percent to 10 percent.  Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level and 30 days to request a hearing.  38 C.F.R. § 3.105(e). 

In addition, 38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2015).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2015).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's lumbar strain is currently evaluated as 10 percent disabling in accordance with the Rating Schedule for the Musculoskeletal System, 38 C.F.R. § 4.71a, Diagnostic Code 5237.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that his service-connected lumbar strain has remained worse than reflected by his reduced evaluation of 10 percent.  In this regard, the Veteran has alleged that he has continued to experience more pain and loss of motion than contemplated by a 10 percent evaluation and that his reduction from a 20 percent evaluation was improper.

A review of the Veteran's outpatient treatment records shows that he was treated prior to 2010 for complaints of lower back pain related to lumbar strain.  However, the record was absent for any contemporaneous treatment records with regard to the Veteran's lumbar strain during the period in which the RO found that the Veteran showed sustained improvement in his condition.

The Veteran was provided with a VA examination in July 2010.  The VA examiner noted a diagnosis of lumbar sprain.  On examination, there was evidence of mild to
moderate spasm with mild to moderate tenderness, but no weakness.  Active range of motion for the lumbar spine on flexion was 0 to 90 degrees with pain between 80 to 90 degrees, extension 0 to 20 degrees with pain between 10 and 20 degrees, left and right lateral flexion 0 to 20 degrees with pain between 10 and 20 degrees, and left and right rotation 0 to 20 degrees with pain between 10 and 20 degrees.  On repetitive motion times three, the range of motion was not additionally limited by pain, fatigue weakness or lack of endurance.  Normal painless range of motion for the lumbar spine for forward flexion 0 to 90 degrees, extension 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.

The Veteran was provided with a future VA examination in January 2012.  At the examination, it was noted that the Veteran has pain over his lumbar spine which does not radiate into his lower extremities.  He gets pain in his back at the beginning of the day when he gets up and then it tends to ease up and resolve as the day goes on and then toward the end of the day it comes back and lasts until he goes to bed.   On average he estimates that he has pain in his back on a daily basis for about half of the day.  He also has some weakness in his back,  but denies stiffness fatigability or lack of endurance.  The Veteran experiences flare-ups with are accompanied by increased and longer-lasting pain with increased activity.  Range of motion testing revealed a forward flexion 0 to 90 degrees with pain from 70 degrees to 90 degrees, backward extension 0 to 8 degrees with pain at 8 degrees, right and left lateral flexion 0 to 10 degrees with pain at 10 degrees, right rotation 0 to 25 degrees with pain at 25 degrees, and left rotation 0 to 10 degrees with pain at 10 degrees.  There was no additional pain or limitation of motion upon repetition.

The Veteran  provided the results of an April 2014 private examination.  The examiner noted a diagnoses of lumbar strain, lumbar sprain, and probable herniated nucleus pulpous (HNP).  The examiner noted forward flexion of 20 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral
flexion of 20 degrees with pain beginning at 10 degrees, right and left lateral rotation of 20 degrees each with pain beginning at 15 degrees for left lateral rotation.  With repetitive motion, range of motion was 20 degrees of flexion, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 20 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 15 degrees.  Additional limitation of motion and function loss were noted with repetitive
testing.  The examiner also noted diffuse tenderness on palpation.  The private examiner noted both options for guarding or muscle spasm with an abnormal gait and guarding or muscle spasm that does not result in an abnormal gait.  Muscle strength testing as well as sensory testing was noted as normal.  The examiner indicated positive straight let testing with radiculopathy.  The private
examiner indicated radiculopathy affecting the sciatic nerve of the right lower extremity, but also stated that the Veteran had moderate radiculopathy of both lower extremities.  The examiner indicated that the Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes that occur less than weekly.  However no private treatment records were submitted in support of this.  The examiner noted that the Veteran does not use any assistive devices such as a brace, walker, or cane.  The examiner indicated that imaging studies had not been reviewed because they were with the VA.

The Veteran was provided with an additional VA examination in August 2015.  Objective testing showed range of motion for forward flexion at 0 to 70 degrees, back extension 0 to 20 degrees, right lateral flexion 0 to 25 degrees, left lateral flexion 0 to 25 degrees, right rotation 0 to 25 degrees, and left rotation
0 to 25 degrees.  All movements were annotated that the Veteran has pain on motion.  The VA Medical opinion notes that the VA examiner reviewed the records to include the claims folder.  The examiner opined that it is as least as likely as not that the Veteran's current symptomatology is related to his service connected lumbar sprain.  The examiner stated that he was unware of any medical literature that would provide evidence that a lumbar sprain predisposing the development of a HNP or radiculopathy and, although the private lumbar spine examination of April 2014 noted "Moderate HNP" and radiculopathy, the June 2014 MRI lumbar spine report noted no evidence of a diagnosis of a HNP and the most recent lumbar spine examination of August 2015 noted no evidence of a HNP nor radiculopathy.

Analysis

As an initial matter, the Board notes that because the 20 percent rating for the lumbar spine was in effect for a period less five years (from May 27, 2010 to January 27, 2012), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings are not for application.  See 38 C.F.R. § 3.344  (2015).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Because the Veteran's reduction did not result in a decrease in compensation, as he was already in receipt of a combined evaluation of 100 percent that would not change irrespective of whether he was granted 10 percent or 20 percent for his lumbar strain, the due process procedures set forth in 38 C.F.R. § 3.105(e) were not required to be met.  Accordingly, the procedural aspect of the RO's August 2012 rating decision that reduced the Veteran's service-connected lumbar strain from 20 percent to 10 percent effective January 27, 2012 is found to be proper.

Notwithstanding the requisite procedural steps, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Regulations "impose a clear requirement that VA rating reductions . . . be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.13.  A rating reduction is proper if the evidence reflects an actual change in the disability.  The examination reports reflecting such change must be based upon thorough examinations.  Brown, 5 Vet. App. at 421.  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must also be determined that any such improvement also reflects an improvement in the veteran's ability to function under ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10; Brown, supra.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Upon review of the record, the Board concludes that the reduction in the evaluation of the Veteran's lumbar strain based upon the available medical evidence of record was not warranted.  The Veteran was initially provided with an increased evaluation of 20 percent for his lumbar spine in a July 2010 rating decision with an effective date of May 27, 2010, the date of claim.  This decision noted that the Veteran's condition was found to be subject to improvement and a future examination was scheduled.  The future examination was provided in January 2012 and showed improvement.  As such, the Veteran's lumbar strain was reduced from 20 percent to 10 percent effective January 27, 2012 in the August 2012 rating decision. 

The reduction in this case was initiated following only one VA examination, which, although it was as thorough as the one upon which the 20 percent evaluation was assigned, was not enough to show a sustained improvement.  Rather, looking at the medical record as a whole, the Board notes the results of the April 2014 private examination which showed that the Veteran's condition had not in fact sustained an improvement.  While, the Veteran's condition appears to have again improved by the time of the August 2015 VA examination, this is still not enough to show a sustained improvement from the time of the January 2012 VA examination, as there was not continuous and uninterrupted improvement throughout the appeals period.  As such, the results of the January 2012 VA examination alone do not warrant a reduction in the Veteran's lumbar strain.  Therefore, the Board finds that there is no other support for the reduction of the Veteran's lumbar strain based solely upon the results of the January 2012 VA examination and, therefore, the basis of the reduction was not warranted.

As an aside, although the Board notes that the Veteran's April 2014 private examination showed evidence of a worsened condition.  Regardless, the April 2014 private examination within the context of the current claim is only relevant to show that the initial propriety of the RO's decision to reduce was improper, which is the scope of the present appeal, as such decision was based upon the findings at that time.  To the extent that the Veteran believes he is entitled to an increased evaluation subsequent to the restoration of the 20 percent evaluation, the Board finds that such claim should be raised by the Veteran in the first instance with the RO, as it does not currently have jurisdiction to decide a new and separate claim for an increased evaluation that is not currently before it.

In view of the foregoing, the Board finds that the reduction of the assigned rating for the service-connected lumbar strain to 10 percent effective January 27, 2012, was not proper; and that the 20 percent rating is restored.


ORDER

Restoration of a 20 percent evaluation for lumbar sprain is warranted. The appeal is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


